Suozzi, J. P.,
dissents and votes to reverse the orders and deny the defendants’ motions for summary judgment, with the following memorandum: The instant action was brought by plaintiffs against the defendants on the theory that the latter had conspired to deprive the former of justly earned brokerage commissions. In my view, the plaintiffs’ allegations regarding the alleged conspiracy cannot be resolved on the papers submitted by the opposing parties, but can only be determined after a full trial (see Smith v Emlan Realty Corp., 56 AD2d 887).